I write separately only to comment on the actions of these two private citizens in effecting a stop through a "rolling roadblock" maneuver.  The trial court classified this action as inappropriate.  While their motives are very commendable, I find their actions more than merely inappropriate.  The driver of the car put her own life and those of her three children at somewhat of a risk when she determined to follow the offending vehicle, seemingly rather closely.  It was obvious to the driver that the defendant, the driver of the vehicle ahead of her, was impaired and liable to take any action with her vehicle, including suddenly stopping or even reversing direction.  Much worse, however, was the action of the truck driver in closely passing the offending vehicle and then pulling in front of it and effecting the "rolling roadblock."  This action was more than foolhardy, it was downright severely dangerous, not only to himself but to the impaired driver.  An accident could have easily occurred with potentially life threatening consequences for both drivers.  Even worse, in today's age of "road rage," the truck driver risked being shot or otherwise deliberately attacked.  The impaired driver, in fact, was a deputy sheriff in another jurisdiction and had a gun in her vehicle's trunk.
Law does allow a citizen to effect a private arrest, but it is not on the books to encourage vigilantism.  We hope we will never again see this type of citizen's arrest.